UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4133


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SYLVESTER CUEVAS,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cr-00112-1)


Submitted:   March 19, 2013                 Decided:   April 10, 2013


Before SHEDD and FLOYD, Circuit Judges, and Arenda Wright ALLEN,
United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


David O. Schles, LAW OFFICE OF DAVID SCHLES, Charleston, West
Virginia, for Appellant.     R. Booth Goodwin, United States
Attorney, Charleston, West Virginia, John L. File, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sylvester        Cuevas     pled   guilty     to   a   two-count     information

charging    him     with    (1)    committing       an   assault   causing      serious

bodily     injury       within    the     special    maritime      and     territorial

jurisdiction of the United States and (2) assaulting a person

assisting the United States Marshal in the performance of the

Marshal’s official duties. Before sentencing, Cuevas moved to

exercise his right of self-representation. Following a hearing,

the   district      court       denied    the   motion,      finding     that   Cuevas’

request    to   waive      his    right    to   counsel      was   not    knowing   and

intelligent.           Cuevas     thereafter        proceeded       to      sentencing

represented       by    court-appointed         counsel.     The   court    sentenced

Cuevas to a 96-month imprisonment term to run consecutively to

an undischarged term he was already serving.

      Cuevas now appeals his sentence, primarily arguing that the

court erred in denying his self-representation motion. We review

this matter de novo, but in doing so, we review findings of

historical fact for clear error. United States v. Bush, 404 F.3d

263, 270 (4th Cir. 2005). In Bush, we explained:

      We review the sufficiency of a waiver of the right to
      counsel by evaluating the complete profile of the
      defendant and the circumstances of his decision as
      known to the trial court at the time, by examining the
      record as a whole. In determining whether a defendant
      properly   has   exercised   his    right   to   self-
      representation and waived his right to counsel, we
      ascertain whether the assertion of the right to self-
      representation is (1) clear and unequivocal; (2)

                                            2
       knowing, intelligent and voluntary; and (3) timely.
       The requirement that the assertion be clear and
       unequivocal   is  necessary   to  protect   against  an
       inadvertent waiver of the right to counsel by a
       defendant’s occasional musings, and it also prevents a
       defendant from taking advantage of and manipulating
       the mutual exclusivity of the rights to counsel and
       self-representation.    Additionally,    in   ambiguous
       situations created by a defendant’s vacillation or
       manipulation, we must ascribe a constitutional primacy
       to the right to counsel. At bottom, the . . . right to
       self-representation   is    not   absolute,   and   the
       government’s interest in ensuring the integrity and
       efficiency of the trial at times outweighs the
       defendant’s interest in acting as his own lawyer.

404 F.3d at 270-71 (internal punctuation altered and citations

omitted).

       In light of the foregoing standard, and based on our review

of   the   record    and   the    parties’     arguments,    we     hold   that   the

district     court     did       not   err     by     denying      Cuevas’      self-

representation motion. The court conducted a full hearing into

the matter, and we find no fault with its reasonable conclusion

– based on Cuevas’ own statements - that his waiver was not

knowingly    and    intelligently      made.    As    the   court    explained,     a

number of Cuevas’ statements were “inconsistent” and revealed “a

lack of appreciation” for what he was giving up by attempting to

proceed pro se. J.A. 104.

       Accordingly, we affirm Cuevas’ sentence. We dispense with

oral   argument      because     the   facts    and    legal      contentions     are




                                         3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     4